DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed February 25, 2022.   Claims 1-17 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered and are addressed below.

Claim Objections
Claims 2 and 11 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 2 and 11 line 2: “the publisher”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 include limitations pertaining to “hiding one or more … of said selection(s)”.  However said limitations, along with several limitations describing different selections are described as being optionally made as part of a Markush group.  In a situation where a selection is hidden, it is unclear whether the claim necessarily requires one or each of the previously described selections.  It is further unclear which of the previously described selections applicants intend to reference when a selection is hidden.
Claims 2-6, 8, 9, 11-15 and 17 depend from claims 1 or 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan (US 2011/0283866 A1).
Claims 1 and 10: Hogan discloses an integrated system and computerized method for non-destructive music editing, question creation and assessment using digital devices, which includes a digital device (learner terminal) (page 1 ¶ [0009]).  Code is included which enables non-destructive editing (highlighting) of a musical score/music (sheet music) (page 8 ¶ [0151]) by an instructor (page 4 ¶ [0077]-[0081]).  The instructor is provided on a digital device (page 2 ¶ [0016]) with non-destructive editing options including selection of a musical part that is made visible for repeating a same lesson (page 5 ¶ [0103]).  Code is further included which enables creation of a question by the instructor based on the non-destructive editing, presentation of the questions to a student, collection and assessment of the student’s answer (pages 8-9 ¶ [0151]).
Claims 2 and 11: Hogan discloses an integrated system and method as stated above, where the musical score/music is provided by the instructor (page 8 ¶ [0151]).
Claims 3 and 12: Hogan discloses an integrated system and method as stated above, where the creation of questions is a multiple choice (choosing from a range of possible answers) and notation through use of sheet music (page 8 ¶ [0151]).
Claims 4 and 13: Hogan discloses an integrated system and method as stated above, where the multiple choice comprises identifying notes on a musical score (sheet music) (page 8 ¶ [0151]).
Claims 5 and 14: Hogan discloses an integrated system and method as stated above, where the creation of notation comprises highlighting one or more elements on a musical score (sheet music) (page 8 ¶ [0151]).
Claims 7 and 16: Hogan discloses an integrated system and method as stated above, where the non-destructive editing musical score/music allows creation of an extract (left hand notes in a segment) comprising selection of starting and finishing measures and beat from a musical score (page 9 ¶ [0154]-[0157]).
Claim 8: Hogan discloses an integrated system as stated above, where the extract is re-used in multiple questions corresponding to the student's left hand (LH), right hand (RH), and both hands (BH) (page 9 ¶ [0156]-[0157]).
Claims 9 and 17: Hogan discloses an integrated system and method as stated above, where code is included that enables assessment to be communicated to the student as a score (page 8 ¶ [0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 2011/0283866 A1) in view of Henkel (US 7,453,036 B1).
Claims 6 and 15: Hogan discloses an integrated system and method as stated
above, but fails to disclose the creation of questions to be a tapping comprising one of tapping a displayed musical score to a click track, tap along with a played musical score or remember and tap a played musical score.
However Henkel teaches an integrated system and method where a student taps along with a musical score to practice rhythm of a music (column 10 lines 22-24).
Given the teachings of Henkel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated system and method disclosed in Hogan with providing the creation of questions to be a tapping comprising tapping along with a played musical score.  Doing so would provide an appropriate and effective "method of facilitating the comprehension of rhythmic concepts" as taught in Henkel (column 10 lines 20-22).

Response to Arguments
Applicants’ arguments filed February 25, 2022 have been fully considered but they are not persuasive.  
The previous 112(b) rejections corresponding to non-destructive editing limitations have been withdrawn in response to applicants’ statement on page 5 of the response regarding non-destructive editing of musical scores to mean that an original score is not affected and is still present in a memory of the system, while musical score extracts are created as instantiations to be edited and recorded separately in memory.
Applicants state on pages 7 and 8 of the response that “Hogan fails to disclose this level of musical-score manipulations” referencing “Hogan’s system pointing to or highlighting a series of notes on sheet music with the presently claimed inventions creation of extractions of a given musical score wherein said extractions are editable”.  However according to its broadest reasonable interpretation, highlighting notes within a displayed musical score is a form of non-destructive editing of the musical score.  When a note is highlighted to indicate temporal position within a musical score, the melodies, rhythms and other musical data within the musical score are not altered, and therefore such indications are non-destructive to the musical score.  The notes of the musical score which are highlighted at that moment in time have been changed in appearance from their original presentation, and therefore are edited.  It should be noted that applicants’ claims do not includes limitations which require “creating extraction of a musical score”, where “said extractions are editable” as suggested by applicants.  Therefore Hogan properly anticipates applicants’ invention as required by the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 7, 2022